ATTORNEY GRIEVANCE COMMISSION              *     IN THE
OF MARYLAND                                *     COURT OF APPEALS
                                           *     OF MARYLAND
     Petitioner                            *
                                           *     Misc. Docket AG
V.                                         *     No. 0017
                                           *     September Term, 2017
WILLIAM STEPHEN P ALEOS                    *
                                           *     Circuit Court for
             Respondent                    *     Frederick County
                                           *     Case No. C-17-1919
                                           *
                ***********************************************


                                             ORDER

       Upon consideration of the Joint Petition for Order Placing Respondent on Inactive Status

as Final Disposition and Respondent's accompanying Affidavit pursuant to Maryland Rule 19-

736(c)(2), it is this ___             August
                       15th day of ________  , 2017,

       ORDERED, by the Court of Appeals of Maryland, that William Stephen Paleos,

Respondent, who was previously placed on inactive status by this Court's Order dated July 28,

2017, is now placed on inactive status by consent, pending further Order of this Court, as the

final disposition of the captioned disciplinary or remedial proceeding; and it is further

       ORDERED, that the Clerk of this Court shall issue notice of this final disposition in

accordance with Maryland Rule 19-761(b); and it is further

       ORDERED, that the parties shall bear their own costs.



                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge